Citation Nr: 0816085	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO. 04-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial disability rating for 
service-connected bilateral hearing loss, rated as 10 percent 
disabling from August 17, 2007 to present and rated as 
noncompensable from October 25, 1999 to August 16, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from March 1957 to January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in January 2007.


FINDINGS OF FACT

1. For the time period from August 17, 2007 to present, the 
competent medical evidence of record shows that the veteran's 
service-connected bilateral hearing loss is productive of 
level IV hearing acuity in the right ear and level IV hearing 
acuity in the left ear.

2. For the time period from October 25, 1999 to August 16, 
2007, the competent medical evidence of record shows that the 
veteran's service-connected bilateral hearing loss was 
productive of level II hearing acuity in the right ear and 
level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. For the time period from August 17, 2007 to present, the 
criteria for entitlement to an initial disability rating in 
excess of 10 percent for bilateral hearing loss have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.71(a), Diagnostic Code 6100 (2007).

2. For the time period from October 25, 1999 to August 16, 
2007, the criteria for entitlement to an initial compensable 
disability rating for bilateral hearing loss were not met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In a January 2007 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate increased rating and earlier effective date 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claim. 

The notices were not provided until after the rating decision 
on appeal was issued. However, the veteran was not prejudiced 
from this timing error because the veteran's claim was 
readjudicated in the October 2007 supplemental statement of 
the case after he received appropriate VCAA notice in the 
January 2007 VCAA letter. As such, the Board finds that the 
veteran had ample time to submit additional evidence after 
receiving proper VCAA notice and prior to readjudication of 
the claim. Thus, the Board finds that the essential fairness 
of the adjudication process was not affected by the VCAA 
timing error. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for rating hearing loss disabilities 
in the June 2004 statement of the case. Additionally, the 
Board finds that the essential fairness of the adjudication 
process was not affected by this error as the October 2007 
supplemental statement of the case readjudicated the 
increased rating claim after the June 2004 statement of the 
case.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes private medical records, VA treatment 
records, and appropriate VA medical examinations. The record 
reflects that the veteran's service medical records are 
unavailable as the National Personnel Records Center (NPRC) 
informed the RO that the veteran's records may have been 
destroyed in a fire at the NPRC in 1973. However, as the 
issue at hand concerns establishing the current level of 
severity of the veteran's service-connected disability, the 
Board believes that the veteran's service medical records are 
not relevant to the case at hand. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected bilateral hearing loss is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 
A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007). The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100. Since his claim was received in October 1999, the 
current version of rating criteria for bilateral hearing 
loss, which became effective June 10, 1999, is for 
consideration. 62 Fed. Reg. 25,202-25,210 (May 11, 1999). 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).

The competent medical evidence of record includes a March 
2003 VA audiogram report which reflects pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
65
65
65
LEFT
N/A
55
65
65
60

The average puretone threshold was 61 in the right ear and 61 
in the left ear. Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 80 
percent in the left ear.

The record includes a November 1999 private audiogram, but 
this audiogram is insufficient for ratings purposes. 
38 C.F.R. § 4.85(a) dictates that "an examination for 
hearing impairment for VA purposes must ....include a 
controlled speech discrimination test (Maryland CNC)." The 
November 1999 audiogram does not include a Maryland CNC 
speech discrimination test. As such, it cannot be used to 
rate the veteran's level of hearing impairment for VA 
purposes.

VA treatment records from 2004 to 2007 show complaints of 
problems with the veteran's ears, to include hearing issues. 

A December 2006 VA audiology evaluation shows pure tone 
thresholds, in decibels for 1000, 2000, and 4000 Hertz, but 
fails to show the pure tone thresholds for 3000 Hertz. 
38 C.F.R. § 4.85(d) states that "Puretone Threshold 
Average" as used in Tables VI and Via is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. As this audiogram contains no measurement of 
the pure tone thresholds in decibels for 3000 Hertz, it is 
insufficient for VA rating purposes. 

VA scheduled the veteran for another audiogram, and an August 
17, 2007 examination report reflects pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
55
60
60
LEFT
N/A
55
55
65
65

The average puretone threshold was 56 in the right ear and 60 
in the left ear. Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and of 94 
percent in the left ear.

The Board finds that the left ear shows an exceptional 
pattern of hearing, but the right ear does not. Therefore, 
Table VI or VIa should be used for the left ear (whichever 
results in a higher rating) and Table VI should be used for 
the right ear. 

For the period from August 17, 2007 to present, applying the 
criteria found in 38 C.F.R. §§  4.85-4.87, and using the test 
results most favorable to the veteran, the competent medical 
evidence of record shows level IV hearing in the right ear 
and level IV hearing in the left ear. Entering the category 
designations for each ear into Table VII results in a 10 
percent disability rating under Diagnostic Code 6100.

For the period from October 25, 1999 to August 16, 2007, 
applying the criteria found in 38 C.F.R. §§  4.85-4.87, and 
using the test results most favorable to the veteran, the 
competent medical evidence of record shows level II hearing 
in the right ear and level IV hearing in the left ear. 
Entering the category designations for each ear into Table 
VII results in a 0 percent disability rating under Diagnostic 
Code 6100. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria. According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is unemployable because 
of his service-connected hearing loss, the record does not 
include any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings. 
The veteran has not required frequent periods of 
hospitalization for his hearing loss disability and treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings. The 
Board does not doubt that limitation caused by hearing loss 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Consequently, the Board finds 
that the current disability ratings assigned in this decision 
adequately reflect the clinically established impairment 
experienced by the veteran and higher ratings are denied on 
an extra-schedular basis.

The Board has carefully reviewed and considered the veteran's 
statements. However, the Board must base its decision on the 
relevant medical evidence of record, and is bound by law to 
apply VA regulatory criteria. As noted above, the Court has 
indicated that rating of hearing loss disability involves a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. In the veteran's case, the degree of bilateral 
hearing loss shown by examination fails to meet the criteria 
for a 10 percent disability rating prior to August 17, 2007 
and fails to meet the criteria for a disability rating in 
excess of 10 percent from August 17, 2007 to present. 
Therefore, the preponderance of the evidence is against the 
veteran's claim for a compensable rating prior to August 17, 
2007 and for a rating in excess of 10 percent from August 17, 
2007 to present. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

An initial disability rating in excess of 10 percent from 
August 17, 2007 to present and an initial compensable rating 
from October 25, 1999 to August 16, 2007 for the veteran's 
service-connected bilateral hearing loss is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


